770 F.2d 167
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL ROUNDTREE, PETITIONER-APPELLANT,v.E.P. PERINI, RESPONDENT-APPELLEE.
NO. 84-3600
United States Court of Appeals, Sixth Circuit.
7/22/85

N.D.Ohio
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
Before:  MARTIN and CONTIE, Circuit Judges; and PECK, Senior Circuit Judge.
PER CURIAM.


1
We have before us in this habeas corpus case two basic issues:  When and how frequently must Miranda warnings be given and whether an alleged uncounseled misdemeanor theft conviction may be used for the purpose of impeachment.  A number of other issues were raised which by our count total eight.  We feel on those remaining six issues the district court clearly responded and there was no error.


2
The petitioner was indicted by an Ohio grand jury and charged with grand theft.  In 1981 he was convicted and sentenced to a term of six months to five years.  This conviction was not appealed and he was later released on probation.  While on probation, however, he was convicted of one count of involuntary manslaughter and because of this conviction he was also found guilty of violating his parole and his original sentence for grand theft was ordered to be served.  Pursuant to grant of the Ohio Court of Appeals, a delayed appeal of his grand theft conviction was granted out of which the current case arises.


3
We think that the facts found beginning on page 3 and running through page 4 of the district court's opinion respond to the issues raised by the petitioner and we see no need to repeat them here.  We further note that findings of fact made by a state court are entitled to deference.  See Sumner v. Mata, 449 U.S. 539 (1981).  Citation to additional authority is unnecessary, and we refer with approval to the authorities cited by the district court.


4
Upon consideration of the complete record in this case we find no error and therefore the judgment of the district court is affirmed.